Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 1 of 8 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  OWENSBORO DIVISION


 GLEN MURPHY                                      )
                                                  )
           Plaintiff,                             )
                                                  )                   4:20-CV-115-JHM
                                                       CASE NO.:
 v.                                               )
                                                  )
                                                                 Electronically Filed
 ALERIS ROLLED PRODUCTS, INC.                     )
                                                  )
           Defendant.                             )
                                                  )


                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT Defendant Aleris Rolled Products, Inc. (“Aleris” or

“Defendant”), incorrectly identified in the Complaint as “Aleris Rolled Products LLC,” hereby

files this Notice of Removal of this civil action from the Hancock Circuit Court, Hancock County,

Kentucky, to the United States District Court for the Western District of Kentucky, Owensboro

Division, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446(a). The grounds for removal are as

follows:

       1.         This civil action, currently captioned as Glen Murphy v. Aleris Rolled Products

LLC, Action No. 20-CI-00050 (hereafter “State Court Action”), was commenced in the Hancock

Circuit Court, Hancock County, Kentucky upon Plaintiff’s filing of a Complaint against Aleris on

June 24, 2020. True copies of all process, pleadings, and orders served upon Aleris are attached

hereto as Exhibit 1.

       2.         The United States District Court for the Western District of Kentucky, Owensboro

Division, is the proper district and division for removal from the Hancock Circuit Court. 28 U.S.C.

§§ 1441(a), 1446(a).

                                                  1
Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 2 of 8 PageID #: 2




       3.        Defendant was first served with a copy of the summons and Complaint on July 1,

2020, thus, this Notice of Removal is filed within thirty (30) days of the receipt by Defendant,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon

which Plaintiff’s action is based. See 28 U.S.C. § 1446(b)(1).

       4.        Defendant has not yet pleaded or answered in the State Court Action, and no

motions are pending.

       5.        The Court has original jurisdiction of this action under 28 U.S.C. § 1332, in that

there exists diversity of citizenship between all parties and the amount in controversy exceeds the

jurisdictional minimum of this Court.

                                CITIZENSHIP OF THE PARTIES

       6.        At the time this action was filed, and at all times since, the only Plaintiff in this

action, Glen Murphy (“Plaintiff”), was and is a citizen of the Commonwealth of Kentucky.

(Compl., ¶ 1).

       7.        Defendant is, and was at the time the Complaint was filed, a corporation organized

and existing under the laws of the State of Delaware with its principal place of business in Ohio.

(Id. at ¶ 2). A corporation is a citizen of the state in which it has been incorporated and the state

where it has its principal place of business. 28 U.S.C. § 1332(c)(1). “[P]rincipal place of business”

means “the place where a corporation's officers direct, control, and coordinate the corporation's

activities. It is the … corporation's “nerve center.” It is normally “where the corporation maintains

its headquarters.” Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010). Aleris’ maintains its

corporate headquarters in Beechwood, Ohio. Accordingly, Defendant is, and was at the time the

Complaint was filed, a citizen of the States of Delaware and Ohio.

       8.        Complete diversity of citizenship exists between Plaintiff and Defendant in

accordance with 28 U.S.C. § 1332(a)(1), because Plaintiff is, and was at the time the Complaint
                                                   2
Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 3 of 8 PageID #: 3




was filed, a citizen of Kentucky and not a citizen of Delaware or Ohio, and Defendant is and was

at the time the Complaint was filed, a citizen of Delaware and Ohio and not a citizen of Kentucky.

                                AMOUNT IN CONTROVERSY

       9.      Plaintiff’s Complaint puts more than $75,000 in controversy, the threshold amount

for establishing jurisdiction in this Court. See 28 U.S.C. § 1332(a).

       10.     Plaintiff has not included in his Complaint the specific dollar amount of his alleged

damages, but it is reasonable to conclude based on the remedies sought in the Complaint that

Plaintiff’s requested monetary damages exceed the jurisdictional amount necessary to establish

diversity jurisdiction. The amount in controversy requirement for removal can be determined from

a “fair reading” of a plaintiff's complaint or a “reasonable extrapolation” from allegations

contained therein. Hays v. Equitable Energy Res. Co., 266 F.3d 560, 573 (6th Cir. 2001).

       11.     In his Complaint, Plaintiff asserts that he was “discriminated against,” “passed over

for promotions,” “moved from department to department,” and “subjected to unwelcomed

harassment” because of his race and age . (Compl., ¶¶ 57, 58, 64, 67, 73). Plaintiff also asserts that

he was subjected to “retaliation” for “exercise of his civil rights” (Id. at ¶¶ 14, 50, 83). Plaintiff

further asserts in his Complaint that he is seeking compensatory damages, including “economic

and other losses,” “back pay and and/or damages equivalent to his lost wages,” damages for

“humiliation, embarrassment, personal indignity, apprehension about his future, emotional

distress, and mental anguish,” and “costs . . . and attorney’s fees”. (Compl., Prayer for Relief, at

subparagraphs 1-6).

       12.     Plaintiff specifically seeks to recover “back pay and/or damages equivalent to his

lost wages from being unjustly skipped for a promotion.” (Compl., Prayer for Relief, at




                                                  3
Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 4 of 8 PageID #: 4




subparagraph 3). Plaintiff’s Complaint goes on to describe three different promotions he did not

receive.

        13.     Plaintiff first alleges that he applied for and was passed over for a “higher position”

“three (3) months after” making a complaint to Human Resources “[i]n the summer of 2015.”

(Compl., ¶¶ 13, 16). Plaintiff is referring to the Superintendent position in South Casting, and Jesse

Riley (“Riley”) was promoted to that position. Declaration of Jeff Willis, ¶ 6 (copy attached hereto

as Exhibit 2). As a result of this promotion, Riley received a salary increase equal to $12,254.96

per year effective April 1, 2015. Id. Thus, assuming Plaintiff had been promoted instead of Riley

and had received the same salary increase, Plaintiff’s claim for lost wages for this particular

promotion totals $63,317.29 at the time of the filing of the Complaint (i.e., $12,254.96 divided by

12 months and then multiplied by 62 months).1

        14.     When determining the amount in controversy, courts have considered the amount

of back pay actually sought through trial, not just the back pay accrued at the time of filing of the

Complaint. See Weaver v. AT & T Corp., No. 10-146-C, 2010 WL 2521462, *2 (W.D. Ky. June

18, 2010) (collecting cases and denying remand after considering back pay beyond the time of

removal). See also Proctor v. Swifty Oil Co., 2012 U.S. Dist. LEXIS 141323 (W.D. Ky. 2012).

According to the U.S. District Courts’ publication on the Median Time Intervals from Filing to

Disposition of Civil Cases, it takes an average of 29 months after the date of filing of the Complaint

for a civil case to reach trial IN THE Western District of Kentucky. See U.S. District Courts –

Civil Federal Judicial Caseload Statistics (March 31, 2019), relevant excerpt attached hereto as




1
  Defendant’s calculation herein regarding Plaintiff’s potential damages award is not an admission that he
is entitled to any such award; nor does it, in any way, waive any of Defendant’s arguments or defenses
against such award.


                                                    4
Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 5 of 8 PageID #: 5




Exhibit 3. Applying that average here, it will be November 24, 20222 when this matter reaches

trial. This would be approximately 7 years and 7.8 months after Plaintiff was allegedly passed

over for the promotion to Superintendent in South Casting, and thus, Plaintiff’s total claim for back

pay and/or lost wages for this particular promotion actually equals $93,750.44 through trial (i.e.,

$12,254.96 divided by 12 months and then multiplied by 91.8 months).

          15.      Alternatively, the second promotion that Plaintiff alleges he should have received

was for the position of AOS Manager. (Compl., ¶ 23.) Eric Gray (“Gray”) was promoted to this

position instead of Plaintiff and received a salary increase of $14,142 per year beginning August

16, 2018. Declaration of Jeff Willis, ¶ 7. If Plaintiff had been promoted to AOS Manager instead

of Gray and received the same $14,142 salary increase, then Plaintiff’s lost wages for this

particular promotion through trial would be $60,103.50 (i.e., $14,142 divided by 12 months and

then multiplied by 51 months).

          16.      Alternatively, the third promotion that Plaintiff alleges he should have received was

for the position of AOS North American Training Manager. (Compl., ¶ 38.) Chip Carpenter

(“Carpenter”) was promoted to this position and received a salary increase of $6,693.84 per year

beginning January 1, 2019. Declaration of Jeff Willis, ¶ 8. If Plaintiff had been promoted to AOS

North American Training Manager instead of Carpenter and received the same $6,693.84 salary

increase, then Plaintiff’s lost wages for this particular promotion through trial would be $26,105.97

(i.e., $6,693.84 divided by 12 months and then multiplied by 46.8 months).

          17.      In addition to damages for lost wages, Plaintiff requests compensatory damages for

“humiliation, embarrassment, personal indignity, apprehension about his future, emotional

distress, and mental anguish.” (Compl., Prayer for Relief, at subparagraph 4). The United States



2
    For ease of reference, Defendant applies the 29-month average to the date Plaintiff filed his Complaint.
                                                       5
Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 6 of 8 PageID #: 6




District Court for the Western District of Kentucky has previously approved a valuation of

emotional distress damages as equal to compensatory damages. See Bierne v. Faurecia Exhaust

Sys., Inc., 2014 WL 3966382 at *3 (W.D. Ky. Aug. 13, 2014). In this case, that would entitle

Plaintiff to recover either $93,750.44 or $60,103.50 or $26,105.97 for his alleged emotional

distress.

        18.    Plaintiff also requests his costs and attorney fees. (Compl., Prayer for Relief, at

subparagraph 5). At least three of Plaintiff’s claims are brought pursuant to the Kentucky Civil

Rights Act (“KCRA”), KRS 344. (Id. at ¶¶ 6, 53, 62, 78). The KCRA permits an award of attorney

fees to a prevailing plaintiff and, therefore, it must be included in the amount in controversy. KRS

§ 344.450; see also Bierne v. Faurecia Exhaust Sys., Inc., No. 3:13-CV-01156-CRS, 2014 WL

3966382, at *3 (W.D. Ky. Aug. 13, 2014) (“Because the KCRA permits the recovery of reasonable

attorney’s fees, we must include any amount recoverable for attorney’s fees in calculating the

amount in controversy.”). Courts apply the “lodestar” figure to determine an appropriate attorney

fee award, which consists of the product of counsel’s reasonable hours multiplied by a reasonable

hourly rate. See Meyers v. Chapman Printing Co., 840 S.W.2d 814, 826 (Ky. 1992).

        19.    This case involves several causes of action under the KCRA, including age and race

discrimination, hostile work environment, and retaliation. The Kentucky Supreme Court has found

an hourly rate of $150.00 awarded pursuant to the fee-shifting provision of the KCRA to be

reasonable. See Brooks v. Lexington-Fayette Urban Cty. Hous. Auth., 132 S.W.3d 790, 809 (Ky.

2004). Following a jury verdict for sexual harassment and constructive discharge under the

KCRA, a district court in the Western District of Kentucky found 729.1 hours to be reasonable.

See West v. Tyson Foods, Inc., No. 4:05-cv-183M, 2008 WL 5110954 at *2 (W.D. Ky. Dec. 3,




                                                 6
Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 7 of 8 PageID #: 7




2008).3 Applying the lodestar method here, even if Plaintiff’s attorney bills 500 hours, only about

68% of the hours approved in West, and assuming the Court finds $150.00 to be a reasonable

hourly rate, Plaintiff could recover $75,000 in attorney fees alone in the instant action.4

          20.     While Aleris specifically denies Plaintiff’s claims and entitlement to any and all of

the remedies sought, based on the face of the Complaint and on the foregoing evidence, the amount

in controversy exceeds the sum or value of $75,000 pursuant to 28 U.S.C. §§ 1332(a) and

1446(c)(2).

          21.     Because complete diversity of citizenship exists in this matter and the amount in

controversy exceeds the sum or value of $75,000, the United States District Court for the Western

District of Kentucky, Owensboro Division has jurisdiction of this action pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446.

          22.     Pursuant to 28 U.S.C. § 1446, this Notice of Removal is being timely filed within

thirty (30) days after receipt by Defendant of the Summons and Complaint, which is the first and

only pleading Plaintiff served on Defendant and from which Defendant could ascertain that the

case was removable.

          23.     This Notice of Removal has been signed by counsel for Defendant herein, pursuant

to 28 U.S.C. § 1446(a) and Rule 11 of the Federal Rules of Civil Procedure.

          PLEASE TAKE FURTHER NOTICE that Defendant, upon filing this Notice of Removal

with the Clerk of the U.S. District Court for the Western District of Kentucky, has served the

Notice of Removal on counsel for Plaintiff on the date set forth in the attached Certificate of




3
    The Court in West found an hourly rate of $200 to be reasonable. 2008 WL 5110954, at *2.
4
 Defendant expressly reserves the right to object to any motion for attorney fees filed by Plaintiff on any
and all bases.
                                                    7
Case 4:20-cv-00115-JHM-HBB Document 1 Filed 07/21/20 Page 8 of 8 PageID #: 8




Service and has also filed a copy of this Notice of Removal with the Clerk of the Hancock Circuit

Court, to effect removal of this action to this Court, pursuant to 28 U.S.C. § 1446(d).

                                              Respectfully submitted,



                                              /s/ Kathleen B. Wright
                                              Kathleen B. Wright
                                              kwright@fbtlaw.com
                                              Irina V. Strelkova
                                              istrelkova@fbtlaw.com
                                              FROST BROWN TODD LLC
                                              400 West Market Street, 32nd Floor
                                              Louisville, KY 40202-3363
                                              (502) 589-5400
                                              (502) 581-1087 (facsimile)
                                              Counsel for Defendant, Aleris Rolled Products, Inc.




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 21, 2020, I electronically filed the foregoing NOTICE OF
REMOVAL with the Clerk of the Court by using the EM/ECF system, and have served a copy of
the foregoing NOTICE OF REMOVAL via first class U.S. Mail, postage prepaid, upon the
following:

         Samuel G. Hayward
         ADAMS HAYWARD & WELSH
         4036 Preston Highway
         Louisville, KY 40213
         Counsel for Plaintiff

                                              /s/ Kathleen B. Wright
                                              Counsel for Defendant Aleris Rolled Products, Inc.




0123785.0721850 4845-8976-9667



                                                 8
